RICHARDS, J.:
The Steel Co. had a written contract with the Engineering Co. by the terms of which the Steel Co. was to manufacture certain structural steel in accordance with specifications for the price of $11.486. The Steel Co. proceeded to, fabricate over 64,000 pounds of steel, cutting some of it into pieces which were of little value unless used by the Engineering Co. Expensive drawings were also made which were of no value unless the contract was carried out. The evidence shows that the Steel Co. would have made a profit of $831 if the contract had been completed. Damages were given the Steel Co. in the lower court for $5361, which amount is claimed by the Engineering Co. to be excessive. Held:
1. Damages for breach of contract are not confined to the loss of profit which the seller expected to make, but may include the loss and necessary expense incurred in the partial performance of the contract.